DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10-13, 15-19 is/are rejected under 35 U.S.C. 103 as obvious over Zhu et al. US 2019/0067016 in view of Suzuki et al. US 2016/0351402.
	Regarding claim 1, Zhu et al. discloses a method of manufacturing a semiconductor device, comprising: 
(a) supplying a molybdenum-containing gas containing molybdenum and oxygen to a substrate in a process chamber (e.g. [0025] second precursor); 
(b) supplying an additive gas containing hydrogen ([0029]; can be silane or hydrogen) to the substrate; and 
(c) supplying a reducing gas containing hydrogen ([0028]; can be silane or hydrogen) and having a chemical composition different from that of the (b) gas to the substrate, wherein at least two of (a), (b), and (c) are performed simultaneously or to partially overlap with each other in time one or more times or (a), (b), and (c) are performed sequentially one or more times to form a molybdenum film 23 on the substrate (e.g. [0038] ALD process).  
Zhu does not explicitly disclose an additive gas in (b). Suzuki et al. discloses the method of manufacturing a metal layer using a metal chloride with an additive H2 gas in step S1 of the process, Fig. 3.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use an additive H2 gas as suggested by Suzuki et al. for the purpose of activating the adsorption of the metal layer formation.
Regarding claim 2, Zhu et al. in view of Suzuki teaches the method of Claim 1. Zhu et al. teaches wherein the molybdenum-containing gas contains a halogen element [0039].  
Regarding claim 3, Zhu et al. in view of Suzuki et al. teaches the method of Claim 1. Zhu et al. teaches wherein the molybdenum-containing gas contains MoO2Cl2 (molybdenum dichloride dioxide) [0025]. Suzuki et al. teaches wherein the additive gas contains at least one selected from the group of SiH4 (monosilane) [0123], NH3 (ammonia), and C5H5N (pyridine).  
Regarding claim 4, Zhu et al. in view of Suzuki et al. teaches the method of Claim 2. Zhu et al. teaches wherein the molybdenum-containing gas contains MoO2Cl2 (molybdenum dichloride dioxide) [0025]. Suzuki et al. teaches wherein the additive gas contains at least one selected from the group of SiH4 (monosilane) [0123], NH3 (ammonia), and C5H5N (pyridine).    
Regarding claim 5, Zhu et al. in view of Suzuki et al. teaches the method of Claim 1. Suzuki et al. teaches a supply flow rate of the additive gas is larger [0086] than a supply flow rate of the molybdenum-containing gas [0083] and smaller than a supply flow rate of the reducing gas [0085].  
Regarding claim 6, Zhu et al. in view of Suzuki et al. teaches the method of Claim 2. Suzuki et al. teaches a supply flow rate of the additive gas is larger [0086] than a supply flow rate of the molybdenum-containing gas [0083] and smaller than a supply flow rate of the reducing gas [0085].  
Regarding claim 7, Zhu et al. in view of Suzuki et al. teaches the method of Claim 3. Suzuki et al. teaches a supply flow rate of the additive gas is larger [0086] than a supply flow rate of the molybdenum-containing gas [0083] and smaller than a supply flow rate of the reducing gas [0085].  
Regarding claim 10, Zhu et al. in view of Suzuki et al. teaches the method of Claim 1. Suzuki et al. Fig. 4 teaches wherein (b) is executed simultaneously or to overlap partially in time with (a) and time in (c) is shortened as compared with a case where (b) is not executed simultaneously with (a).  (note: additive H2 gas is executed at Step S1 simultaneously with metal gas and continues from Step S1 to Step S4, while metal gas is shut off at Step S2 and the main H2 gas (i.e. reducing gas) is executed at Step S3)
Regarding claim 11, Zhu et al. in view of Suzuki et al. teaches the method of Claim 2. Suzuki et al. Fig. 4 teaches wherein (b) is executed simultaneously or to overlap partially in time with (a) and time in (c) is shortened as compared with a case where (b) is not executed simultaneously with (a).  (note: additive H2 gas is executed at Step S1 simultaneously with metal gas and continues from Step S1 to Step S4, while metal gas is shut off at Step S2 and the main H2 gas (i.e. reducing gas) is executed at Step S3)
Regarding claim 12, Zhu et al. in view of Suzuki et al. teaches the method of Claim 3. Suzuki et al. Fig. 4 teaches wherein (b) is executed simultaneously or to overlap partially in time with (a) and time in (c) is shortened as compared with a case where (b) is not executed simultaneously with (a).  (note: additive H2 gas is executed at Step S1 simultaneously with metal gas and continues from Step S1 to Step S4, while metal gas is shut off at Step S2 and the main H2 gas (i.e. reducing gas) is executed at Step S3)
Regarding claim 13, Zhu et al. in view of Suzuki et al. teaches the method of Claim 5. Suzuki et al. Fig. 4 teaches wherein (b) is executed simultaneously or to overlap partially in time with (a) and time in (c) is shortened as compared with a case where (b) is not executed simultaneously with (a).  (note: additive H2 gas is executed at Step S1 simultaneously with metal gas and continues from Step S1 to Step S4, while metal gas is shut off at Step S2 and the main H2 gas (i.e. reducing gas) is executed at Step S3)
Regarding claim 15, Zhu et al. in view of Suzuki et al. teaches the method of Claim 1. Suzuki et al. Fig. 3 teaches wherein a total of a supply time of the additive gas Step S1 and a supply time of the reducing gas Step S3 is set to be a predetermined time.  
Regarding claim 16, Zhu et al. in view of Suzuki et al. teaches the method of Claim 1. Suzuki et al. Fig. 3 teaches further comprising: a first purge act of purging Step S2 the process chamber after (a); and a second purge act of purging Step S4 the process chamber after (c), wherein time in the first purge act is equal to or less than time in the second purge act.  
Regarding claim 17, Zhu et al. in view of Suzuki et al. teaches the method of Claim 1. Suzuki et al. Fig. 3 teaches wherein (c) is performed after (a) and (b) are alternately performed one or more times.  
Regarding claim 18, Zhu et al. discloses a non-transitory computer-readable recording medium storing a program that causes, by a computer, a substrate processing apparatus [0032] –[0033] to perform a process comprising: (a) supplying a molybdenum-containing gas containing molybdenum and oxygen to a substrate in a process chamber (e.g. [0025] second precursor); 
(b) supplying an additive gas containing hydrogen [0029] to the substrate; and 
(c) supplying a reducing gas containing hydrogen [0028] and having a chemical composition different from that of the additive gas to the substrate, wherein at least two of (a), (b), and (c) are performed simultaneously or to partially overlap with each other in time one or more times or (a), (b), and (c) are performed sequentially one or more times to form a molybdenum film 23 on the substrate (e.g. [0038] ALD process).  
Zhu does not explicitly disclose an additive gas in (b). Suzuki et al. discloses the method of manufacturing a metal layer using a metal chloride with an additive H2 gas in step S1 of the process, Fig. 3.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use an additive H2 gas as suggested by Suzuki et al. for the purpose of activating the adsorption of the metal layer formation.
Regarding claim 19, Zhu et al. discloses a substrate processing apparatus [0032] comprising: a process chamber configured to accommodate a substrate; a gas supply system configured to supply a molybdenum-containing gas containing molybdenum and oxygen, an additive gas containing hydrogen, and a reducing gas containing hydrogen and having a chemical composition different from that of the additive gas into the process chamber, respectively; an exhaust system configured to exhaust an interior of the process chamber; and a controller configured to be capable of controlling the gas supply system and the exhaust system to perform a process on the substrate accommodated in the process chamber, the process comprising: 29 6657659.1HITACHI 13-0003266US01 (a) supplying a molybdenum-containing gas containing molybdenum and oxygen to a substrate in a process chamber (e.g. [0025] second precursor); 
(b) supplying an additive gas containing hydrogen [0029] to the substrate; and 
(c) supplying a reducing gas containing hydrogen [0028] and having a chemical composition different from that of the additive gas to the substrate, wherein at least two of (a), (b), and (c) are performed simultaneously or to partially overlap with each other in time one or more times or (a), (b), and (c) are performed sequentially one or more times to form a molybdenum film 23 on the substrate (e.g. [0038] ALD process).  
Zhu does not explicitly disclose an additive gas in (b). Suzuki et al. discloses the method of manufacturing a metal layer using a metal chloride with an additive H2 gas in step S1 of the process, Fig. 3.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use an additive H2 gas as suggested by Suzuki et al. for the purpose of activating the adsorption of the metal layer formation.

Allowable Subject Matter
Claims 8, 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898